DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-4, 6-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schiff (USPN 6,943,535).
With respect to claim 1, an information handling system (Fig. 4a, which includes a processor as a load, see Col. 1 lines 16-30) comprising:
 a processor (29; load of a microprocessor, see Col. 1 lines 16-48 and Col. 2 lines 47-48); and 
a power system (Fig. 4 lest 29) comprising: 
a plurality of voltage regulator phases (20 and 22) each configured to generate an output voltage (Vout) at its output from an input voltage (VCC); 
a switched capacitor power converter (68, 70, 72 and Ladd, which is a power converting device that is switched via 78 and the switching, at least in part, controls the stored capacitor charge of 72.  Thus, the above elements are a “switched capacitor power converter” due to the broadest reasonable interpretation) in parallel with the plurality of voltage regulator phases (parallel between VCC and Vout), sharing its output with the outputs of the plurality of voltage regulator phases (outputs shared at Vout)  and sharing its input with the inputs of the plurality of voltage regulator phases (inputs shared at VCC), and configured to, when enabled, generate the output voltage at its output from the input voltage (enabled when Fhp oscillates between on and off, thus generating Vhp that is dependent upon the switching of 68/activation of the power regulator, see Fig. 4c and Col. 7 lines 37-54); and 

Assuming, arguendo, that Schiff fails to disclose “a processor” because the processor/microprocessor of Col. 1 lines 16-48 are disclosed as being the load of prior art DC-DC converters and Schiff fails to explicitly disclose generic load 29 is a “processor”.  Nevertheless it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace generic load 29 with a processor, because Schiff suggests that processors/microprocessors provide load currents with varying load demands and further discloses that the DC-DC converter of the Schiff provides for efficient power regulation of loads that have varying load demands and further compensates for overshoot and undershoot of the load, see Figs. 4a-4c.  One would have been motivated to do so to provide an efficient regulated voltage to a processor having varying current load values while further compensating for overshoot and undershoot based on the load demands.
With respect to claim 2, the information handling system of Claim 1, wherein the power converter is configured to:

disable the switched capacitor power converter when the electrical current requirements are less than the threshold current level (low slew rate when Vout is brought back to regulation).  
With respect to claim 3, the information handling system of Claim 1, wherein the power controller is further configured to: 
monitor a cumulative current generated by the plurality of voltage regulator phases (60 monitors the cumulative current generated by Ip1, Ipn and Ihp, to control the operation of the circuit, see Figs. 4b and 4c); and
 determine the electrical current requirements of the information handling system based on the cumulative current (60 determines if the load current is in a steady state condition, i.e., operation of Fig. 4b, or has a current demand which varies levels, see ILoad of Fig. 4c, and controls the output current based on the determination).  
With respect to claim 4, the information handling system of Claim 1, wherein the power controller is configured to control an efficiency of the switched capacitor power converter such that the switched capacitor power converter generates the output voltage from the input voltage as a function of the efficiency (the circuit is designed to activate/deactivate the switched capacitor power converter to reduce ripple in the output of the regulator.  The efficiency of the switched power converter is selected and controlled to allow for reduction in ripple, e.g., not as efficient but allows for fast ripple response. Furthermore, the switched power capacitor converter is constructed in 
	Claims 6-9 and 11-14 are rejected for similar reasons as claims 1-4.

Allowable Subject Matter
Claims 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, there is no cited prior art that discloses the circuit of claim 4 further including controlling the efficiency by controlling the switching frequency of internal switches of the switched capacitor power converter to control an effective resistance of the switched capacitor power converter.
Claims 10 and 15 are allowed for similar reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Cited art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 2 of Lethellier discloses a switched capacitor converter (60) that is controlled according to current requirements and connected in parallel with a multi-phase converter (18, 12, 14, 16, 28, 22, 24 and 26, VIN1, VIN2 and VR are the same voltage, see Col. 4 lines 65-67).
Hooijschuur et al. (USPN 7,928,705) discloses in Fig 1, a switched capacitor circuit (26, S1 and C2) controlled according to load current requirements (see Col. 6 lines 1-12) and connected in parallel to a single inductor/phase buck converter (14).
Varga (USPN 6,144,194) discloses that it old and well-known to replace a single inductor/phase buck converter (Fig. 1A) with a multi-phase buck converter (Fig. 2). 
Oraw et al. (USPN 8,330,436) discloses a regulator and switched capacitor device in parallel and having an output controlled according to current demands of the load and to maximize efficiency.  However, it is the regulator that is controlled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849